                   Case 2:19-cv-01822-SI                         Document 45-1                  Filed 09/03/20            Page 1 of 1


                             ODFW Survey Data for Baker PAC Leks - 2010-2011                                                                  ´
                                                                                                              Note: Numbers in parentheses below
                                                                                                                    lek names are males counted
                                                                                                                    (or lek status) in 2010, 2011
                                                                                                                    NS = Not Surveyed
                                                                                                                    Hist = Historic
                                                                 THORN CREEK CATHERINE CREEK
                                                                                                                    ND = No Data
                                                                 (2, 2)
COLLWELL POND
(NS, NS)                                            #
                                                    *            RATTLESNAKE
                        #
                        *                                        (0, NS)
                                                                          BEAGLE CREEK
                                                    # #                   (2, 0)
          MAGPIE CREEK #1
          (NS, 10)                                      BIG CREEK
                                                        (38, 19)
          MAGPIE X
                                          #
                                          *

          PEAK                 #
                               *
                                      #
                                                  POND
                                                  (NS, NS)                            JURY
                                                                                      (0, 0)
               SALT CREEK      ##                  LOW SAGE
               (NS, 0)                                                                      PROSPECT
                                                   (NS, 0)
                  ANTELOPE
                                                                          #
                                                                          *                 (NS, NS)
                                     #                  CREWS CREEK
                  (NS, 0)                                                                  ERWIN DITCH
                                              #
                                              *         (7, 5)                    #                            HUTTON
                                                                                           (ND, ND)
                        FENCELINE                                                                              (14, 14)
                        (NS, NS)              #
                                              *
                                                                                  #
                                                                  NEW HIGHWAY
                                                                                                         #
                                                                                                         *
                        KEATING CUTOFF                                                   POWDER RIVER
                        (NS, NS)
                                                             #    (HIST, HIST)
                                                                                  #      (NS, NS)
                FLAGSTAFF MINE
                                                  OHV                 #               CULTIVATED FIELD
                (ND, ND)                                     #                                                 LOVE CREEK
                                     #            (12, 15)                            (HIST, HIST)
                                                                                                               (NS, NS)
                                                                          #
                                                                          *
                         VIRTUE #2                                                                                      GLASGOW
  BAKER
                                                                  #
                                                                                   RUCKLES CREEK
                                                                  *
                         (21, 18)                                                                                       (NS, NS)
                                                                                   (10, 19)
                                                                                                       #
                                                                                                       *
  CITY
                                                  #
                                                  *               #                                                              MINNIE MAY
                                                                                   BAKER PAC
                                                         #
               !         HIDDEN TREASURE                     #                #
                                                                              *                                 #         #
                                                                                                                          *      (NS, NS)
                         (HIST, HIST)
                                                                                           #
                                                                                           *
                                                                                      WATER TROUGH             EAST WIDMAN
                               FIRST CREEK                SECOND CREEK                                         (13, 22)
                               (HIST, HIST)               (ND, ND)                    (8,13)
                                     HARRELL                                                   UPPER PRITCHARD
                                     (ND, ND)
                                                             #                                 (ND, ND)
                                                                 #
                                                                                       #              SARDINE CREEK
                                                  #              *
                       BRAZOS MINE                                                                    (NS, NS)
                                                      PRITCHARD                         #      #
                                                                                               *
                       (NS, NS)                                                                       LAWRENCE CREEK
                                      RIDGELINE       (NS, NS)
                                                                                                      (NS, NS)
                                      (14, NS)                                         #
                                               UNITY CREEK                            ## #         #
                                                                                                   *
                                               (ND, ND)                                                      JUDD CREEK
                                                                                                   #
                                                                                                   *         (NS, NS)
                                                      HOLLMAN CREEK
                                                      (NS, 0)                         PALMER #1
                                                                                      (13, 12)                      #
                                                                                                                    *
                                                        UNITY CREEK #2
                                                                                                                            NODINE CREEK
                                                        (ND, ND)
                                                                                                                            (NS, NS)

     #
     *    Occupied Lek
     #
     *    Occupied Pending Lek
     #    Unoccupied / Historic / No Data
          Selected B2H Transmission Route
          Four Mile Transmission Buffer
          Baker PAC


 0       2.5       5                 10                          15
                                                                  Miles
                                                                                  19-1822 - Declaration of Craig Miller - Exhibit 1
